DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2010/0187675) in view of Omura et al. (US 2011/0175689).
With respect to claim 1, Shimizu et al. discloses a device (Figs 4-5) comprising: a mounting substrate (item 4); electrode lands (conductor to which bumps 3 are attached) provided on the mounting substrate (Figs 4-5); the device being mounted on the mounting substrate such that the first main surface opposes the electrode lands on the mounting substrate with a gap provided therebetween (Figs 4-5); a plurality of bumps (item 3) that bond the device to the electrode lands (Figs 4-5); and a sealing resin layer (item 6) that covers the device mounted on the mounting substrate and defines a portion of the gap as a hollow portion (Figs 4-5); wherein at least one recessed portion (item 7) is provided in a surface of the sealing resin layer on a side opposite to a side facing the mounting substrate (Figs 4-5); and a depth of the at least one recessed 
Shimizu et al. does not disclose an elastic wave element including a piezoelectric substrate with first and second main surfaces opposite to each other and an interdigital transducer electrode provided on the first main surface of the piezoelectric substrate; or that a portion of the sealing resin layer is provided between the first main surface of the piezoelectric substrate and the mounting substrate and is exposed to the hollow portion.
Omura et al. teaches an elastic wave device including an elastic wave element (Fig 14) including a piezoelectric substrate (item 121) with first and second main surfaces opposite to each other and an interdigital transducer electrode (item 122) provided on the first main surface of the piezoelectric substrate (Fig 14), and that a portion of the sealing resin layer is provided between the first main surface of the piezoelectric substrate and the mounting substrate and is exposed to the hollow portion (Fig 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the elastic wave element of Omura et al. with the device of Shimizu et al. as Shimizu is silent with respect to the specific semiconductor device selected for use, and it would be obvious to select from known semiconductor devices (Fig 1 of Omura et al. and Figs 4-5 of Shimizu et al.), as it has been held that the selection of a component based on an art-recognized suitability for an intended purpose is obvious (In re Leshin
With respect to claim 2, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Shimizu et al. discloses that when viewed in plan view from the surface of the sealing resin layer on the side opposite to the side facing the mounting substrate, the at least one recessed portion is located between two bumps of the plurality of bumps (Figs 4-5).
With respect to claim 3, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 2. Shimizu et al. discloses that the at least one recessed portion includes a plurality of recessed portions; and one of the plurality of recessed portions is located between all of the plurality of the bumps (Figs 4-5).
With respect to claim 4, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Shimizu et al. discloses that a base of the at least one recessed portion is located closer to the surface of the sealing resin layer on the side opposite to the side facing the mounting substrate than the second main surface of the piezoelectric substrate; and a portion of the sealing resin layer is disposed between the base of the at least one recessed portion and the second main surface of the piezoelectric substrate (Figs 4-5).
With respect to claim 5, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Shimizu et al. discloses that when viewed in plan view from the surface of the sealing resin layer on the side opposite to the side facing the mounting substrate, the at least one recessed portion is located outside the hollow portion that faces the interdigital transducer electrode (Figs 4-5).
With respect to claim 6, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 5. Shimizu et al. discloses that when viewed in plan view from the surface of the sealing resin layer on the side opposite to the side facing the mounting substrate, the at least one recessed portion does not overlap with the interdigital transducer electrode (Figs 4-5).
With respect to claim 7, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Shimizu et al. discloses that the at least one recessed portion includes at least one of letters, numbers and non-alphanumeric characters (Figs 4-5). In addition, it has been held that a mere change in shape is obvious (In re Dailey, 149 USPQ 47).
With respect to claim 8, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Shimizu et al. discloses that the sealing resin layer and the piezoelectric substrate each have rectangular or substantially rectangular planar shapes including long sides and short sides (Figs 4-5).
With respect to claim 9, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 8. Shimizu et al. discloses that a bump of the plurality of bumps is located at each of one end and another end of one of the long sides of the piezoelectric substrate; and the at least one recessed portion is located in a center or an approximate center of the one of the long sides (Figs 4-5).
With respect to claim 10, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 8. Shimizu et al. discloses that the at least one recessed portion includes a plurality of recessed portions; and each of the 
With respect to claim 11, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Shimizu et al. discloses that the at least one recessed portion extends only partially through the sealing resin layer (Figs 4-5).
With respect to claim 12, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Shimizu et al. discloses that the at least one recessed portion includes a plurality of recessed portions; and the depth of each of the plurality of recessed portions is the same or substantially the same (Figs 4-5).
With respect to claim 14, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Omura et al. discloses that the mounting substrate is made of insulative ceramics or semiconductor ceramics (Paragraph 47).
With respect to claim 16, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Omura et al. discloses that the piezoelectric substrate is made of lithium tantalate or lithium niobate (Paragraph 7).
With respect to claim 17, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1. Omura et al. discloses that the plurality of bumps are made of solder or Au (Paragraphs 5 and 7).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. in view of Omura et al. and Okamoto et al. (US 2016/0043702).
With respect to claim 15, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1.
Shimizu et al. does not disclose that the electrode lands are made of Al, Cu, Ag, or an alloy thereof.
Okamoto et al. teaches a piezoelectric device in which the electrode lands are made of Al, Cu, Ag, or an alloy thereof (Paragraph 39).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the land material of Okamoto et al. with the device of Shimizu et al. as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. in view of Omura et al. and Chiba et al. (US 2005/0184626).
With respect to claim 18, the combination of Shimizu et al. and Omura et al. discloses the elastic wave device according to claim 1.
Shimizu et al. does not disclose that the sealing resin layer is made of a synthetic resin.
Chiba et al. teaches a piezoelectric elastic wave device in which the sealing resin layer is made of a synthetic resin (Paragraph 112).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the synthetic resin of Chiba et al. with the device of Shimizu et al. for the benefit of providing improved molding characteristics (Paragraph 112 of Chiba et al.).
With respect to claim 19, the combination of Shimizu et al., Omura et al., and Chiba et al. discloses the elastic wave device according to claim 18. Chiba et al. discloses that the sealing resin layer is made of epoxy resin (Paragraph 112).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the at least one recessed portion includes a plurality of recessed portions; and the depth of at least one of the plurality of recessed portions is different from the depth of another one of the plurality of recessed portions” in combination with the remaining elements of claim 13.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837